DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the word “monopotassium” is misspelled on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 9,577,401) in  view of Chuang et al. (US 2014/0226140).
With regard to claim 1, Shaw discloses a system of parametric generation and amplification, comprising (see Fig. 2 & 5th col. lines 16-29)
a photonic crystal fiber (202) attached to a first coupler (e. g. wavelength selective coupler 208);
a pump laser (210) coupled to the first coupler, wherein the pump laser emits a first
electromagnetic radiation wave into the photonic crystal fiber (PCF) at a first oscillation
frequency and a second electromagnetic radiation wave into the PCF at a
second oscillation frequency, and wherein the first oscillation frequency equals the

second electromagnetic radiation wave in the  PCF interact to parametrically  generate through four wave mixing a signal comprising an electromagnetic radiation wave at a third oscillation frequency and an idler comprising a fourth electromagnetic radiation wave at a fourth oscillation frequency and amplified through parametric amplification,
wherein wave dispersion in the PCF causes a first wavelength of the first electromagnetic radiation wave, a second wavelength of the second electromagnetic radiation wave, a third wavelength of the third electromagnetic radiation wave, and a fourth wavelength of the fourth electromagnetic radiation wave to all be phase matched, wherein parametric generation and amplification is achieved by four wave mixing, wherein the PCF emits a parametric output signal and idler based on the four wave mixing (5th col. lines 40-58).
Shaw does not disclose a nonlinear crystal to frequency double the parametric output signal or idler through second-harmonic generation. However, Chuang et al. in the same field of endeavor, teach an optical amplifier (see Fig. 2C) in which the output signal from an optical parametric amplifier (243) is input to a second harmonic generator which is a nonlinear crystal (SHG 246) (para. [0071]). The resulting output from the SHG has half the wavelength of output from the optical parametric amplifier. It would have been desirable to use a SHG to provide light at a smaller wavelength, especially when amplification is easier to provide at a longer wavelength, while still maintaining tenability of the wavelength.  Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure the SHG at the output of the PCF acting as a parametric amplifier, for applications where a shorter wavelength is desired such as integrated circuit manufacture and detection of small features  (Chuang para. [0006]).



A photonic crystal fiber (PCF 202);
A pump laser (210) to emit a pair of electromagnetic radiation waves into the PCF at a first oscillation frequency and a second oscillation frequency, wherein the first oscillation frequency equals the second oscillation frequency;
a signal laser (220) to emit a signal electromagnetic radiation wave into the PCF at a third oscillation frequency, wherein the signal electromagnetic radiation wave interacts with the pair of electromagnetic radiation waves to cause parametric amplification of the signal electromagnetic radiation wave and generate an idler electromagnetic radiation wave,
wherein wave dispersion in the photonic crystal fiber causes phase matching of the pair of electromagnetic radiation waves, the signal electromagnetic radiation wave, and the idler electromagnetic radiation wave, wherein parametric amplification is achieved by four wave mixing, and wherein the PCF emits a parametric output signal and idler based an the four wave mixing (5th col. lines 40-58).
Shaw does not disclose  a nonlinear crystal to frequency double the parametric output signal or idler through nth  harmonic generation to generate an nth harmonic generation signal. However, Chuang et al. in the same field of endeavor, teach an optical amplifier (see Fig. 2C) in which the output signal from an optical parametric amplifier (243) is input to a second harmonic generator (SHG 246) which is a nonlinear crystal (para. [0071]). The resulting output from the SHG has half the wavelength of output from the optical parametric amplifier. It would have been desirable to use a SHG to provide light at a smaller wavelength, especially when amplification is easier to provide at a longer wavelength, while still maintaining tenability of the wavelength.  Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure the SHG at the output of the PCF acting as a parametric 
With regard to claim 13, the method is merely the normal operation of the optical parametric amplifier of Shaw as modified by Chuang by frequency doubling the parametric output signal through the nonlinear crystal (246), as explained above and as described in Shaw  (5th col. lines 40-58) and Chuang para. [0071]). Note that Chuang generates light at a wavelength of 1109 nm which is in the near-infrared spectral region (Fig. 2C).  The reason for making the combination would have been obvious to one skilled in the art, for applications where a shorter wavelength is desired such as integrated circuit manufacture and detection of small features (Chuang para. [0006]). 
With regard to claims 2 and 12, Chuang discloses a Yb-doped fiber laser (para. [0010]). It was notoriously well-known in the art that a linewidth of such a laser is less than 1 nm; the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claims 3-4, 9-10, and 17, the wavelengths of the frequency-doubled parametric signal or idler are 1109 nm, within a near-infrared spectral region. The pump laser and/or signal laser may be tuned to vary the wavelength of the light (Shaw, Abstract).
With regard to claims 5, 15, and 16, the additional of further stages of  PCF fiber into which light is input is mere duplication of parts, and would have been obvious to one skilled in the art.  Duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04 VI. B.
With regard to claim 20, Shaw discloses multiple pump lasers and signal laser to emit multiple wavelengths from the PCF (fig. 3). When these multiple wavelengths are input to the nonlinear crystal as tuaghty by Chuang, multiple wavelengths of visible or infra=red light are emitted from the crystal. 
th col.      lines 1-5).
With regard to claim 7, Chuang teaches the nonlinear crystal performs 2nd harmonic generation on the parametric signal.
With regard to claim 11, the nonlinear crystal includes (Chuang para. [0012]) BBO ( beta barium borate), KTP (potassium titanyl phosphate) or KDP (potassium dihydrogen phosphate).
With regard to claims 14, 18, and 19, these limitations are merely obvious variants of configurations taught by Chuang for the generation of smaller wavelengths of light (see e. g. Fig. 3 and 4A) and would have been obvious to one skilled in the art to obtain these wavelengths at a high intensity and beam quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Reed, Hori, Gusev, and  Jauregui et al., disclose optical parametric amplification in photonic crystal fibers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645